Exhibit 10.48

 

LOGO [g67129g32z93.jpg]

 

Pamela Harvey, CCP

Vice President,

Human Resources & Corporate Services

May 19, 2010

Harry Buckley

5033 Central Avenue

Ocean City, NJ 08226

Dear Harry:

I am pleased to announce that you have been personally selected to receive a
special incentive program (SIP) award for your key contributions to your
department and the organization as we continue to prepare and plan for tax
season 2011. I want you to know how much I appreciate you and the value you
bring to the team.

Your total SIP award equates to 80% of the value of your annual FY11 target
bonus and will be comprised of two components. The first component equates to
65% of your FY11 annual target bonus and will be awarded to you in cash paid out
in two installments. You will receive one-third of your SIP cash award if you
are employed by the company on August 31, 2010. The remaining two-thirds will be
paid if you are employed by the company on December 15, 2010.

The second component equates to 15% of the value of your FY11 annual target
bonus and will be awarded to you in equity. The grant date, vesting schedule and
vehicle used; restricted stock or stock options; will be forthcoming no later
than July 2010.

In addition to the special incentive program you will also be eligible to earn
your annual bonus award. Details regarding the annual corporate bonus plan and
its elements will be sent to you once they have been finalized.

If you voluntarily terminate your employment with the Company prior to any
required SIP stay through dates you will not be eligible to receive that portion
of the payment.

With an even greater focus on company performance and results expected for 2011
I will look to you to continue your strong performance and leadership as we
deliver on our commitments. Please keep in mind this special incentive program
has been extended to a small, select group of people and therefore should not be
discussed.

Thank you for your dedication and commitment to Jackson Hewitt.

Sincerely,

 

/s/ Pam Harvey

Pam Harvey, CCP Vice President, Human Resources & Corporate Services Jackson
Hewitt Tax Service Inc.

 

 

3 Sylvan Way - 3 rd Floor, Parsippany, New Jersey 07054 — Phone: 973.630.0630

www.jacksonhewitt.com — pamela.harvey@jtax.com